Citation Nr: 1526460	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-43 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella, patellofemoral syndrome and laxity, status post medial meniscectomy.

4.  Entitlement to a rating in excess of 10 percent for right elbow degenerative joint disease, status post old avulsion fracture.

5.  Entitlement to an extraschedular rating based upon the combined effects of multiple service-connected disabilities.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1992 and September 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issue of entitlement to a TDIU was not certified for appeal; however, an April 2013 decision denying Vocational Rehabilitation and Employment services suggests that the Veteran may be unemployable as a result of his service-connected disabilities.  Thus, the issue of TDIU has been raised by the record and is within the jurisdiction of the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) through the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that there are outstanding VA medical treatment records and VA Vocational Rehabilitation records that have not been associated with the claims file.  As such, this matter must be remanded so that the outstanding VA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, an April 2013 decision denying Vocational Rehabilitation and Employment services suggests that the Veteran may be unemployable as a result of his service-connected disabilities, including his bilateral knee disabilities and his service-connected psychiatric disorder.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   

The Board finds that additional evidence is necessary to adjudicate the issues of whether the Veteran is entitled to a TDIU or an extraschedular rating, and thus they must be remanded for further development.  The Veteran is service connected for a depressive disorder, bilateral knee disabilities, a right elbow disability, a right middle finger disability and a left knee scar.  His VA examinations of record do not adequately address the impact of these abilities, alone or in the aggregate, on his ability to work at various types of jobs.  Thus, the issues of entitlement to a TDIU and extraschedular rating should be remanded to complete this additional development. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his psychiatric condition, bilateral knee disabilities, left knee scar, right elbow disability and/or right middle finger disability.

2.  Obtain all vocational rehabilitation records and associate them with the claims file.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the symptoms he experienced and continues to experience in connection with his service-connected psychiatric condition, bilateral knee disabilities, left knee scar, right elbow disability and/or right middle finger disability, the severity of these symptoms, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any additional available records (to the extent possible), schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to evaluate the current nature and severity of his service-connected disabilities in regard to his claims for a TDIU or entitlement to an extraschedular rating.  The claims folder should be made available to the examiner(s) for review before the examination.

Specifically, the examiner should evaluate and discuss the functional limitations imposed by each of the Veteran's service-connected disabilities as well as the aggregate effect of the limitations imposed by the Veteran's service-connected disabilities, namely: a depressive disorder, bilateral knee disabilities, left knee scar, right elbow disability and a right middle finger disability.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5.  After completion of all of the above and any other development deemed necessary, readjudicate the issues on appeal, including whether an extraschedular rating or a TDIU is warranted.  If any remanded issue remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




